UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7967


DEXTER ALPHONSO KESS,

                Petitioner - Appellant,

          v.

STATE COMMISSIONER, # 2116; MR. BURNS,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-03363-DKC)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dexter Alphonso Kess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dexter Alphonso Kess appeals from the district court’s

order   dismissing     his   complaint      without    prejudice.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         See

Kess v. State Comm’r, #2116, No. 8:13-cv—3363-DKC (D. Md. Nov.

20, 2013).     We deny Kess’ motion for appointment of counsel and

dispense     with    oral    argument    because      the    facts    and     legal

contentions    are   adequately    presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2